Citation Nr: 0904828	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  00-22 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable evaluation for 
postoperative residuals of basal cell carcinoma of the right 
side of the nose. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel






INTRODUCTION

The Veteran had active service from August 1966 to August 
1969, and from March 1971 to November 1977.  He was born in 
1946.

This matter came before the Board of Veterans' Appeals 
(Board) from a January 2000 rating determination by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

During the pending appeal, in a rating decision in December 
2002, the RO granted entitlement to service connection for 
postoperative residuals of basal cell carcinoma of the left 
cheek and assigned an evaluation of 0 percent 
(noncompensable) effective from June 21, 1999.  Service 
connection was also in effect for bilateral defective 
hearing, for which a noncompensable rating is also assigned.

In a decision in April 2005, the Board remanded the issue on 
the front cover of this decision.  The Board also denied 
entitlement to an evaluation in excess of 10 percent for 
scar, residuals of shell fragment wound of the left frontal 
region, with craniectomy and plate insertion.  However, the 
Board assigned a separate 50 percent rating for loss of 
skull, both inner and outer tables, as a residual of shell 
fragment wound of the left frontal region with craniectomy 
and plate insertion; and a separate 10 percent rating for 
dementia due to brain trauma as a residual of shell fragment 
wound of the left frontal region with craniectomy and plate 
insertion.

In April 2008, the appeal was again remanded by the Board. 



FINDING OF FACT

On January 20, 2009, the Board was notified by the VARO that 
the Veteran had died on October [redacted], 2008; this is confirmed in 
the file by a Social Security Administration (SSA) printout 
in lieu of a death certificate.



CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim at this 
time.  38 U.S.C.A § 7104(a)(West 2002); 38 C.F.R. § 20.1302 
(2008).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran (who was the appellant in this 
case) died during the pendency of this appeal.  As a matter 
of law, such claims do not survive the appellant's death.  
Zevalink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); 
Smith v. Brown, 10 Vet,. App. 330, 333-34 (1997); Landicho v. 
Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits 
has become moot by virtue of the death of the Veteran and 
must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. 
§ 7104 (West 1002); 38 C.F.R. § 20.1302 (2008).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. 
§ 20.1106 (2008).

The Board's dismissal of this appeal does not affect the 
right of an eligible person to file a request to be 
substituted as the appellant for the purposes of processing 
the claim to completion.  Such a request must be filed not 
later than one year after the date of the appellant's death.  
See also Veterans Benefits Improvement Act of 2008, Pub. L. 
No. 110-389, 212, 122 Stat. 4145, 4151 (2008) (creating new 
38 U.S.C. § 5121A, substitution in case of death of a 
claimant who dies on or after October 10, 2008).  It is 
noteworthy that the Veteran in this case died on October [redacted], 
2008, the day before that revised provision went into effect.  
In any event, any filing of a request for substitution, e.g., 
for the purposes of accrued benefits, if applicable, is to be 
made with the above VARO from which the claim originated.


ORDER

The appeal is dismissed.


____________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


